COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00382-CV


MICHELLE SPENCE                                                      APPELLANT

                                        V.

MAC COALSON                                                            APPELLEE


                                    ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On August 1, 2011, we notified appellant that her brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      1
       See Tex. R. App. P. 47.4.
      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.


                                                    PER CURIAM


PANEL: GARDNER, DAUPHINOT, and MCCOY, JJ.

DELIVERED: August 31, 2011




                                     2